Citation Nr: 0738309	
Decision Date: 12/06/07    Archive Date: 12/13/07

DOCKET NO.  05-27 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a service connection claim for a right knee 
disability.

2.  Entitlement to service connection for a right knee 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Veteran and acquaintance




ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1979 to 
October 1982 and July 2002 to March 2003.  He also served in 
the Alabama National Guard from October 1982 to April 1990.

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania, which denied service connection for a right 
knee disability finding that the veteran had not submitted 
new and material evidence to reopen the claim.  Irrespective 
of the RO's action, the Board must decide whether the veteran 
has submitted new and material evidence to reopen the claim 
of service connection for a right knee disability.  Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  In October 2007, 
the veteran testified before the undersigned at a Board 
hearing at the RO.

The issue of service connection for a right knee disability 
is being reopened and REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for a right knee disability was denied 
in a November 1992 RO decision.

2.  Evidence received since the November 1992 RO decision is 
not cumulative or redundant of previously submitted evidence, 
and raises a reasonable possibility of substantiating the 
claim.


CONCLUSION OF LAW

Evidence added to the record since the November 1992 RO 
decision is new and material and the claim of entitlement to 
service connection for a right knee disability is reopened. 
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 
20.200, 20.201, 20.302, 20.1103 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, or any 
information and medical or lay evidence that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004), the United States Court of 
Appeals for Veteran Claims (Court) held that VA must (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request that the claimant provide any evidence in his 
possession that pertains to the claim.

In light of the favorable decision as it relates to the issue 
of reopening the veteran's claim for service connection for a 
right knee disability, any error by VA in complying with the 
requirements of VCAA is harmless.  As noted above, the 
underlying claim of service connection is being REMANDED to 
the AMC for further development.


Analysis

Pursuant to 38 U.S.C.A. § 7105(c), a decision by the RO may 
not thereafter be reopened and allowed and a claim based upon 
the same factual basis may not be considered.  The exception 
to this rule is described under 38 U.S.C.A. § 5108, which 
provides that "[i]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the [Board] shall reopen the claim and review the former 
disposition of the claim."  Therefore, once a rating decision 
has been issued, absent the submission of new and material 
evidence, the claim cannot be reopened or adjudicated by VA. 
38 U.S.C.A. §§ 5108, 7105(c); Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996).

Effective August 29, 2001, the provisions of 38 C.F.R. § 
3.156 were amended, and the standard for finding new and 
material evidence has changed as a result.  66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (now codified at 38 C.F.R. § 
3.156(a).  Because the appellant's claim was received after 
August 2001, this amendment is applicable to the present 
appeal.  66 Fed. Reg. 45,620, 45,629 (August 29, 2001).  
Accordingly, the Board will proceed to determine whether new 
and material evidence has been submitted to reopen the 
veteran's claims for service connection in this matter under 
the current version of 38 C.F.R. § 3.156(a).

New evidence is defined as existing evidence not previously 
submitted to agency decision makers.  Material evidence is 
defined as existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156(a).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  Additionally, 
when determining whether the veteran has submitted new and 
material evidence to reopen a claim, consideration must be 
given to all the evidence since the last final denial of the 
claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  In Evans, 
the United States Court of Appeals for Veteran Claims (Court) 
indicated that the newly presented evidence need not be 
probative of all the elements required to award the claim, 
but need only tend to prove each element that was a specified 
basis for the last disallowance. Id. at 284.

The RO originally denied service connection for a right knee 
disability in November 1992, on the basis that there was no 
evidence of any in-service incurrence.  The veteran did not 
appeal this decision and it became final.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.302, 
20.1103.  

Evidence received since the 1992 rating decision consists of 
additional service medical records for the veteran's second 
period of service from July 2002 to March 2003, which include 
a finding of right knee pain, and an April 2004 VA 
examination report documenting a current right knee 
disability.  The veteran also testified at an October 2007 
Board hearing providing more details regarding the in-service 
events that he believes lead to his right knee disability, 
including testimony as to continuous symptoms since service.

This evidence is new, as it was not previously considered by 
the RO.  The evidence also is material, as it raises a 
reasonable possibility of substantiating the service 
connection claim for a right knee disability.  Specifically, 
the service medical records show a possible in-service 
incurrence or aggravation of a right knee disability during 
his second period of service.  38 C.F.R. § 3.156(c).  The VA 
examination report also shows a current diagnosis, and the 
veteran's testimony and supporting statements indicate a 
possible relationship between the in-service complaints and 
the current diagnosis.  As mentioned, in terms of reopening 
the claim, the credibility of the new evidence must be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
Thus, this information constitutes new and material evidence 
within the meaning of 38 C.F.R. § 3.156(a) and (c); and the 
service connection claim for a right knee disability is 
reopened. 38 U.S.C.A. § 5108.




ORDER

New and material evidence has been submitted to reopen the 
claim for service connection for a right knee disability, and 
to this extent only, the claim is granted.


REMAND

The veteran primarily seeks service connection for a right 
knee disability on a direct basis, although the evidence of 
record also suggests entitlement based on aggravation.  Prior 
to the second period of service, an April 1992 VA examination 
report shows a diagnosis of right knee strain.  A specific 
enlistment examination for the second period of service is 
not of record; but a report of medical examination in June 
2002, one month prior to enlistment, was negative for any 
knee disabilities.  An October 2002 service medical record 
notes that the veteran was put on light duty without 
prolonged standing until he could be evaluated by 
orthopedics.  Separate medical records during this time 
period suggest this was for a left knee disability rather 
than the right; however, a November 2002 service medical 
record shows a finding of right knee pain.  

The veteran testified that during his first period of service 
he injured his knee during basic training in 1979 when he 
fell off a net.  He further testified that during his second 
period of service he was put on profile and taken off guard 
duty where he had to pull a 12-hour day with a full backpack, 
flight jacket, and rear ammunition because of the pain in his 
right knee.  After service, an April 2004 VA examination 
report shows a diagnosis of right knee patellofemoral 
syndrome.  The veteran testified that he had most recently 
received treatment for his right knee in November 2006.  

Additional development is necessary before this claim can be 
resolved.  First, the service medical records for the 
veteran's first period of service from October 1979 to 
October 1982 are not reflected in the claims file.  Attempts 
were previously made by the RO to obtain the service medical 
records from the Department of the Army; but the Army 
responded in July 1992 that the records were not at their 
facility.  The RO subsequently attempted to obtain evidence 
of right knee treatment from the National Personnel Records 
Center (NPRC) but the records were for the period of service 
in the Alabama National Guard from 1983 to 1990.  Additional 
attempts should be made to obtain the service medical records 
for the first period of active service, particularly from the 
NPRC and directly from the Alabama National Guard.  Next, any 
recent and available VA medical records reflecting right knee 
treatment should be obtained.  

Although the veteran indicated that he received treatment on 
his right knee in November 2006, the last VA medical records 
in the claims file are in November 2005.  Finally, the 
veteran should be afforded another VA examination to 
determine whether any current right knee disability was 
incurred during the first period of service, or whether a 
right knee disability was incurred or aggravated during his 
second period of service.  Although a VA examination was 
conducted in April 2004, the examiner did not have access to 
the claims file, including the service medical records for 
the applicable periods of service.

Accordingly, the case is REMANDED for the following action:

1.  Make additional efforts to obtain the 
veteran's service medical records for his 
period of active service from October 1979 
to October 1982, including contacting the 
NPRC and the Alabama National Guard.  
Following those efforts, if it is 
determined that the records sought do not 
exist or that further efforts to obtain 
those records would be futile, such a 
determination must be clearly documented 
in the claims file.

2.  Obtain any available VA medical 
records from the VA Medical Center in 
Philadelphia regarding any right knee 
treatment dated from November 2005 to 
present.  The request should indicate that 
a response is necessary.

3.  After completion of #1 and 2, schedule 
the veteran for a VA orthopedic 
examination to determine the following:

(a)  Whether the current right knee 
disability is at least as likely as not 
related to the veteran's first period of 
service from October 1979 to October 1982. 

(b)  If not, whether the a right knee 
disability was incurred in or aggravated 
by his most recent period of service from 
July 2002 to March 2003.  If it is 
determined that a right knee disability 
existed prior to that period of service, 
the examiner must offer an opinion as to 
whether the disability increased in 
severity during service, and, if so 
whether the increase in severity 
represented a temporary or intermittent 
flare-up of the pre-service condition, or 
did the increase in severity represent a 
worsening of the underlying condition 
beyond the natural progression of the 
disorder.  

The claims folder must be made available 
to the examiner for review in conjunction 
with the examination.  The examiner must 
provide a detailed rationale for all 
medical opinions.

4.  Thereafter, if necessary, any 
additional development deemed appropriate 
should be accomplished.  The claim should 
then be readjudicated.  If the claim 
remains denied, the RO should issue a 
supplemental statement of the case (SSOC) 
containing notice of all relevant actions 
taken on the claim, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal and allow an 
appropriate period of time for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



____________________________________________
MICHAEL LANE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


